Title: To James Madison from Hans Rudolph Saabye, 16 January 1802
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir
						Copenhagen the 16th. January 1802
					
					On the 15th. of August I had last the honour of addressing you.  The supposition I 

mentioned therein, that Denmark would accede to the treaty, concluded between the Courts of 

Russia and England, has since been realized, and in consequence thereof, the Government had sent 

Commissaries to take Possession again of the Westindia Islands.  The first of them, is the former 

Governor General, General Waltersdorff, and the frigate Iris, carrying them over, touched at 

Portsmouth, to take onboard the English Commissary Mr. Swinburne, who is authorised by his 

Government to regulate every thing.
					I have had the honour of receiving your circular letter of 1 August, and observe in which 

case, and on what conditions it is permitted, to grant Certificates to Ships, bought in my District, by 

Subjects of the United States.
					I have hitherto, not thought myself authorized to grant any Register or Sea letter to such 

Ships, and in future I shall take due care, when the case should exist, that such a Certificate might 

be required, to use every precaution, prescribed in the above mentioned Circulary letter.
					The Ships of the U.S. have not been subject to any Quarantine here. Faith has 

been given to the Bills of Health brought by them and the Crew has been permitted to come a Shore 

after having been examined on board, by a medical member of the Board of Quarantine.
					The further Measures adopted in the U.S. will tend to strengthen this confidence, to 

which I have contributed every thing in my power, by communicating to the Quarantine 

Commission the Sketch of the Bill of Health, and by conferring with them, upon the measures to 

be taken, best consistent with precaution, and least obnoxious to trade.  The consequence 

hereof has been a circulary letter, sent by the royal chancery to all Magistrates in the danish 

Dominions, and whereof I have the honour to inclose a translation.
					You will certainly be kind enough, to make Known, what is necessary respecting the 

Special Certificates, deemed necessary to be procured for Cotton, and other Commodities of 

same nature, that the want of same, may not occasion any delay to the Ships carrying these 

Articles.
					Untill it is made incumbent upon the American Captain’s, to give an exact Declaration of their 

Cargoes and destination (: wherof I see no possible real, but only an imaginary disadvantage to 

them:) it is impossible to make the semi-annual returns of the American Trade to the Baltic, perfectly 

correct.
					I dare flatter myself, that those I have sent, have been so exact as possible, and I shall 

further take all pains, to give them the highest degree of perfection possible.  I have the honour to 

inclose that for the last half Year.
					Hitherto I have charged no Expence to the U.S. and in future I neither shall think myself 

authorised to do so; meanwhile I beg to be assured, that the Mariners of the U.S., who deserve and 

realy are in want of help, never shall want the assistance, they have reason to expect.
					As to these kind of expences, which have not been altogether inconsiderable, I shall make 

no claim, nor did I so, or ever receiv’d any of the Emoluments, belonging to the Consulate, having 

aimed at no other recompence than that of deserving the confidence I have been honoured with.  It 

has not seldom happened that the Captains have endeavoured to rid themselves of Sailors here, 

engaged at more disadvantageous terms, than at which they could be had here.  Having felt 

the unjustness, and disadvantageous also of this measure in the U.S., I always have been 

fortunate enough to prevent it, where both parties have not agreed.  Mean while I think it very 

important, that there might be given a law, for the Government of both parties, and it also 

might be very necessary to order the Captains to produce their Ship Papers to the Consuls.  

Without this it almost will be impossible to prevent the use of forged Papers, and I know that 

such exist.  No Captain has refused to show his Papers here, and all those I have seen, I have 

recognized to be unfalsified.  I have the honour to be with the greatest respect Sir Your mo. 

obed & mo. hble. Servt.
					
						H. R. Saabye
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
